              Case 18-15928-PGH
Case 0:19-cv-62139-AHS            DocEntered
                         Document 34 129 Filed  02/05/20
                                             on FLSD     Page
                                                     Docket     1 of 3
                                                            02/05/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No.: 19-cv-62139-SINGHAL

  MAITE DIAZ,

         Appellant,

  v.

  LESLIE S. OSBORNE et al.,

       Appellees.
  _______________________________________/

                                            ORDER

         THIS CAUSE comes before the Court on Appellant’s “Renewed Motion to

  Relinquish Jurisdiction to Permit Lower Court to Rule on Motion to Modify Suspension, or

  to Dismiss” (“Renewed Motion to Relinquish Jurisdiction”) (DE [31]).

         Appellant appeals an order from the bankruptcy court suspending her from

  practicing law before the court for a period of two years. With the initial brief and the

  answer brief both filed, two days before the deadline to file her reply brief, Appellant filed

  a motion for extension of time and a motion to relinquish jurisdiction over the appeal for

  a period of thirty days to file a request with the bankruptcy court to modify the terms of

  her suspension (“Motion to Relinquish Jurisdiction”) (DE [21]).

         This Court ordered Appellees to respond and Appellee Nancy Gargula, United

  States Trustee for Region 21, represented that Appellees did not oppose a limited-

  purpose relinquishment for thirty days. See Resp. to Mot. to Relinquish Jurisdiction (DE

  [24], ¶ 6). Nevertheless, the Court declined to grant the Motion to Relinquish Jurisdiction,

  finding the Federal Rules of Bankruptcy Procedure provided Appellant with an adequate
              Case 18-15928-PGH
Case 0:19-cv-62139-AHS            DocEntered
                         Document 34 129 Filed  02/05/20
                                             on FLSD     Page
                                                     Docket     2 of 3
                                                            02/05/2020 Page 2 of 3



  avenue to seek redress in the bankruptcy court without disrupting this appeal. (DE [27]);

  see also Fed. R. Bankr. P. 8008(a).

         Appellant subsequently filed a Rule 8008(a) motion with the bankruptcy court. The

  court heard Appellant’s motion in open court and issued an order indicating that it would

  grant her motion and modify her suspension if this Court “were to remand for such

  purpose.” (DE [30]). The bankruptcy court noted: “Specifically, upon remand the [c]ourt

  would find that the suspension in this [c]ourt has satisfied its punitive and deterrence

  functions.” (Id.). Consequently, Appellant has now filed the Renewed Motion to Relinquish

  Jurisdiction (DE [31]) here, again asking this Court to relinquish jurisdiction and remand

  to the bankruptcy court.

         Before ruling on the Renewed Motion to Relinquish Jurisdiction, the Court ordered

  Appellees to advise whether they opposed remand. (DE [32]). It was unclear from the

  bankruptcy court’s order whether Appellees had a full and fair opportunity to partake in

  the hearing. Appellees responded to this Court’s order and represented they take no

  position and defer to the Court. (DE [33]).

         The Court must note that twice Appellees have acted with a remarkably high level

  of professionalism and comity. In the first instance, they agreed to Appellant’s request to

  relinquish jurisdiction, despite no indication from the bankruptcy court as to how it would

  rule on a motion to modify suspension. (DE [24]). Now, rather than opposing the Renewed

  Motion to Relinquish Jurisdiction (which they have every right to do), Appellees choose

  to take an amiable approach. The Court recognizes this civility and professionalism and

  is appreciative.

         Based on the bankruptcy court’s finding, it is hereby




                                                2
              Case 18-15928-PGH
Case 0:19-cv-62139-AHS            DocEntered
                         Document 34 129 Filed  02/05/20
                                             on FLSD     Page
                                                     Docket     3 of 3
                                                            02/05/2020 Page 3 of 3



         ORDERED AND ADJUDGED as follows:

         1.     The Renewed Motion to Relinquish Jurisdiction (DE [31]) is GRANTED to

  the extent that this case is REMANDED to the United States Bankruptcy Court for the

  Southern District of Florida.

         2.     This case is DISMISSED WITH PREJUDICE. The Clerk of Court is directed

  to CLOSE this case. Any pending motions are denied as moot.

         3.     Any appeal to this Court from future proceedings before the bankruptcy

  court shall proceed as a new case matter.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 5th day of

  February 2020.




  Copies to counsel via CM/ECF




                                              3
